Title: To James Madison from Lauhlin Durant and Others, 29 May 1815
From: Durant, Lauhlin
To: Madison, James


                    
                        Alabama River 29th May 1815
                    
                    We the Natives of the Creek Nation, Relation of Alexander McGillvery most respectfully beg leave to present this our humble Petition to the Presedient of the United States for a redress of Greivences of the most serious nature that can happen us.
                    After having shown an inviolable atchment for the Government of the

United States through the whole of the late war in which our property has been destroyed, our lives threatned with indiscriminate carnage not one of us but who lost Reletives both near and dear to us on that memorable day that Fort Mimms was taken by the dreadful massacre that the Hostile Indians made there; we have at all times evinced a willingness and readiness (as many of the officers of the Army can testify) to coopperate and contribute to every measure that was calculated to prosecute the war with success in behalf of the United States. And we in common with every good citizen of the Goverment rejoiced at the fair prospects of peace—but our prospects are darkened and we are placed in a most critical situation.
                    Many citizens of the Mississippi Territory have moved over the boundery line betwixt the United States and the Creek Indians on the Alabama River as highup as Fort Claiborn⟨e⟩ in which distance the greatest number of us who are called Halfbreeds were born and raised—they have taken forcible possession of our fields and houses and ordered us off at the risk of our lives—they have reproached us with our origins insulted us with the most abusive language, and not content with that they have even proceeded to blows and committed private injury on our Stocks and property.
                    We have sought for redress both to the civil and military authority—the civil cannot be applied to our aid as the legislature of the M. Territory the last session did not extend its jurisdiction over the former boundery line of the Creek Nation and the military cannot act without your immediate and express order. We are therefore the passive sufferers who with no small degree of confidence supplicate your immediate interposition for our safety and protection.
                    The illustrious General Jackson gave us to understand that by the Treaty which he made with the Chiefs of the Creek nation that all actual stetlers who were natives and descendents of the Indians would be intitled to a lease of six hundred and forty acres of land—some think differently on this subject now, that females with families will not be entitled to any—however, they hope it is not too late to petition Government on that subject next session: and from General Jacksons observation we have been encouraged to remain on our farms which we had occupied for years before the war.
                    If there is any redress for our Greivences we pray that your wisdom and justice may devise such measures as may be compatible with the justice of our cause the dignity of the laws and the honor of the President: and we your suppliant petitioners as in duty bound will ever pray &c
                    
                        Lauhlin Durant[and ten others]
                    
                